Citation Nr: 0917766	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-40 017	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a higher initial rating for a right ankle 
disability, currently evaluated as 10 percent disabling. 

2.  Entitlement to a higher initial rating for a left ankle 
disability, currently evaluated as 10 percent disabling. 

3.  Entitlement to a higher initial rating for epicondylitis 
of the right elbow, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to a higher initial rating for epicondylitis 
of the left elbow, currently evaluated as 10 percent 
disabling. 

5.  Entitlement to a higher initial rating for a right 
shoulder disability, currently evaluated as 10 percent 
disabling. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to June 
2007.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 decision by the RO.  An August 2008 
rating decision granted higher ratings for the issues on 
appeal.  Because the maximum benefit was not granted for 
these disabilities, the issues of entitlement to higher 
evaluations remained on appeal until the Veteran withdrew his 
appeal as to all issues, as discussed below.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
December 1982 to June 2007.

2.	On March 4, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant and his representative that a withdrawal of 
this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


